Title: To Benjamin Franklin from Madame Brillon with a Note from André-Noël Pagin, 27 September 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt,Pagin, André-Noël
To: Franklin, Benjamin


ce 27 Séptembre [1781] a villeneuve le roy
Je ne suis encore qu’a trente lieuës de paris mon bon papa, j’habitte une maison charmante d’ou j’appérçois de mes fenéstres des prairies arrosées par une riviére et bornées de cotteaux couvérts de vignes et d’arbres fruittiérs, le vilain tems m’a empêché d’allér arpenter ce joli pays; je suis ici chés d’anciens et bons amis qui me soignent comme leur enfant, malgré cela mon áme est triste; je songe a vous mon ami, a ma société de passy, je pense que deux cent lieuës qui me réstent a faire vont encore nous séparér davantage; je suis fatiguée, la force paroist avoir fait un divorce avec moi qui me fait craindre une longue routte, je voudrois déja estre a nice, et mon coeur voudroit ne plus s’éloigner; tout dans le sentiment paroist inconséquence et tout dans le sentiment tient a la mesme cause qui fait désirér, craindre, esperér en mesme tems; la raison veut elle discourir, le sentiment agit et elle se taît, je les laisse se battre et m’en tient a bien sentir et a beaucoup aimér, a beaucoup aimér surtout le meilleur des hommes et des amis:/:

Reçevés les souvenirs de mon mari et de mes filles, et ne nous oubliés pas auprés de mr. votre fils, et de nos bons voisins auxquels je pense aussi sans césse:/:
Mon camarade de voyage Pagin veut aussi causér avec vous:/:

Le pere Pagin prie Monsieur le Docteur d’agréer Les assurances de son inviolable attachement, et tous les voeux qu’il fait pour sa Conservation et son plus parfait bonheur!

 
Addressed: A Monsieur / Monsieur franklin / ambassadeur des Etats unis de / L’amerique / à Passy près Paris
